United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, East Elmhurst, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-280
Issued: October 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2008 appellant filed a timely appeal from an August 14, 2008 decision
of the Office of Workers’ Compensation Programs, which found an overpayment for which she
was at fault.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these
issues.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $11,073.87 for the period January 19, 2006 through February 16,
2008; and (2) whether it properly determined that she was at fault in the creation of the
overpayment; precluding waiver of recovery.

1

The record also contains a July 22, 2008 wage-earning capacity decision. However, appellant did not appeal
this decision.

FACTUAL HISTORY
On October 29, 2003 appellant, then a 40-year-old transportation security screener and
part-time employee, sustained injury when she picked up a heavy suitcase and felt a pop in her
low back. She stopped work on November 15, 2003.2 The Office accepted the claim for a
lumbar sprain. In a claim for compensation, Form CA-7, received on January 21, 2004, the
employing establishment noted that appellant worked 64 hours biweekly. Appellant returned to
limited-duty work on March 24, 2004.
On January 19, 2006 the employing establishment informed the Office that it was unable
to identify productive work within appellant’s medically defined restrictions and withdrew
appellant’s light-duty position. The Office accepted appellant’s claim for a recurrence of
disability on January 19, 2006 and referred her to vocational rehabilitation.
On February 8, 2006 appellant was placed on the periodic rolls. The Office informed
appellant that her compensation was based on a weekly rate of pay of $605.63 and that, after
appropriate deductions, she would receive a net amount of $1,528.83 in compensation every 28
days. Appellant was also advised that her compensation benefits for total disability beginning
January 19, 2006, would continue as long as the medical evidence supported her inability to
work due to her work injury. The Office also advised her that her compensation would be
terminated when she had earnings equal to or higher than the wages being paid for the job she
held when injured.
On February 26, 2008 the Office noted that appellant had been erroneously paid wage
loss based on a 40-hour workweek. Benefits were corrected to reflect that she worked six hours
per day before she became disabled.
In a letter dated March 4, 2008, the Office informed appellant that her weekly rate of pay
was $454.22 per week and that, after appropriate deductions, she would receive a net amount of
$1,153.94 every 28 days. In a March 3, 2008 memorandum, it noted that compensation was
based on an hourly rate of $15.09 multiplied by 30 hours per week. The Office determined that
appellant’s gross weekly rate of pay was $454.22.
On March 19, 2008 the Office made a preliminary determination that appellant received
an $11,073.87 overpayment of compensation because she received wage-loss compensation
based on a 40-hour workweek. It noted that appellant received compensation from January 19,
2006 through February 16, 2008 based on a 40-hour workweek with a weekly rate of pay of
$605.63. However, she was only entitled to payment for 30 hours per week with a weekly rate
of pay of $454.22. From January 19, 2006 through February 16, 2008, appellant received a net
compensation payment of $41,995.44 but was only entitled to wage-loss compensation of
$30,921.57. The difference resulted in an overpayment of $11,073.87. The Office found that
appellant was with fault in the creation of the overpayment because she accepted a payment,
which she knew or reasonably should have known to be incorrect. Appellant was informed of
her right to challenge the Office’s finding.
2

The employing establishment noted that appellant was a part-time employee who worked 64 hours biweekly.

2

In a memorandum of telephone call dated March 20, 2008, appellant contacted the Office
to inquire into the formula that was utilized to determine her hourly pay rate.
In a letter dated March 22, 2008, appellant disagreed with the overpayment and
faultfinding. She contended that she had no knowledge that an overpayment had occurred
because she relied upon the employing establishment and the human resources department.
Appellant denied having any knowledge that the payments were incorrect. She noted that the
overpayment was based on 30 hours per week, but she worked 32 hours per week. Appellant
requested a waiver of the overpayment. She completed the Form OWCP-20, and provided
financial information supporting a request for waiver.
In a decision dated August 14, 2008, the Office finalized its preliminary findings on the
fact and amount of overpayment. It found that appellant was with fault because she accepted a
payment that she knew or reasonably should have known was incorrect. The Office noted that
appellant had submitted her financial information, but indicated that there was no allowance for
waiver, since appellant was found to be with fault. Appellant was requested to forward a check
in the amount of $11,073.87 to the Office.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of her duty.3 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.4
ANALYSIS -- ISSUE 1
The record indicates that appellant received an overpayment from January 19, 2006 to
February 16, 2008. Appellant received compensation for a 40-hour workweek; however, she
was a part-time employee and was only entitled to receive payments based on her working 32
hours per week. The Office’s records clearly show that appellant’s compensation was based on
her being a 40-hour per week employee while records from the employing establishment clearly
establish that appellant was a part-time employee. Consequently, the Board finds that appellant
received an overpayment of compensation from January 19, 2006 to February 16, 2008.
The Board notes that for the period January 19, 2006 through February 16, 2008, the
Office’s payment records establish that appellant received $41,995.44 in compensation for total
disability. In calculating the amount of the overpayment, the Office determined that appellant
was only entitled to receive compensation based on a 30-hour workweek. Based on this, it
determined that appellant received an overpayment of $11,073.87. However, the Board notes
that records from the employing establishment, a Form CA-7 received on January 21, 2004,
support that appellant was actually working a 32-hour workweek. Appellant also asserts that her
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

3

workweek was 32 hours, not 30 hours. In view of the evidence supporting that appellant’s
compensation should be based on a 32-hour workweek, the Board finds that the case is not in
posture for a decision with regard to the amount of the overpayment. On remand, the Office
shall conduct such further development as it deems necessary and recalculate the amount of the
overpayment.5
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation. However, the case is not in posture for decision regarding the
amount of the overpayment and whether appellant was at fault in creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2008 decision is affirmed in part
and remanded in part for further action consistent with this decision.
Issued: October 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

In view of the Board’s disposition on the amount of the overpayment, it is premature to address the Office’s
finding that appellant was at fault in creating the overpayment under 20 C.F.R. § 10.433(a)(3) since a change in the
amount of the overpayment may impact a fault finding under that standard.

4

